412 P-1 11/10 SUPPLEMENT DATED NOVEMBER 22, 2010 TO THE PROSPECTUS DATED MARCH 1, 2010 OF FRANKLIN TEMPLETON HARD CURRENCY FUND The Prospectus is amended as ­follows: I. The first paragraph on page 19 under the section “Distribution and Taxes – Income and Capital Gain Distributions” is revised as follows: As a regulated investment company, the Fund generally pays no federal income tax on the income and gains it distributes to you. The Fund intends to pay income dividends annually from its net investment income. Capital gains, if any, may be paid at least annually. The amount of any distribution will vary, and there is no guarantee the Fund will pay either income dividends or capital gain distributions. Your income dividends and capital gain distributions will be automatically reinvested in additional shares at net asset value (NAV) unless you elect to receive them in cash. II. The last paragraph on page 10 under the “Fund Details – Principal Investment Policies and Practices” is revised as follows: Other derivative investments may also be used to help manage interest rate exposure, protect fund assets, implement a cash or tax management strategy, enhance Fund returns or to obtain net long or net short exposures to selected interest rates, duration or credit risks. Such derivatives may include the purchase and sale of financial futures contracts (such as interest rate or bond futures), options on such futures, swap agreements (which may include interest rate and credit default swaps) and options on swap agreements. With derivatives, the manager attempts to predict whether an underlying investment will increase or decrease in value at some future time. The manager considers various factors, such as availability and cost, in deciding whether to use a particular instrument or strategy. III. At the end of the section “Fund Details – Principal Investment Policies and Practices” add the following: Swap agreements, such as interest rate and credit default swaps, are contracts between the Fund and, typically, a brokerage firm, bank, or other financial institution (the swap counterparty) for periods ranging from a few days to multiple years. In a basic swap transaction, the Fund agrees with its counterparty to exchange the returns (or differentials in rates of return) earned or realized on a particular “notional amount” of underlying instruments.
